Citation Nr: 1342601	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  07-00 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel





INTRODUCTION

The Veteran had active military service from June 1967 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction of the Veteran's appeal currently lies with the RO in Waco, Texas.


FINDING OF FACT

In a statement received in December 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issues of entitlement to service connection for bilateral hearing loss and recurrent tinnitus.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for recurrent tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).  The appellant has withdrawn the issues of service connection for bilateral hearing loss and recurrent tinnitus; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and the appeal is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


